Per Curiam.

This is an appeal by the defendant from a judgment of the County Court, Rensselaer County, rendered December 23, 1963, after a jury trial, convicting him of manslaughter in the first degree and imposing sentence of 7% to 15 years and from “each and every intermediate order therein made”. On June 22, 1964, Jackson v. Benno (378 U. S. 368) was decided. In the light of the decisional law there enunciated we withhold determination of the appeal and remit the case for determination of the issues respecting the alleged confession, as such issues are defined in Jackson v. Benno {supra), by the Judge of the County Court, without a jury, in conformity with the procedure prescribed in People v. Himtley (15 N Y 2d 72). Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.